EXAMINER’S COMMENT
Applicant’s response received on 12/14/2021 to the Office action of 12/08/2021 is acknowledged. The amendments to the drawings included with the response overcome the rejection of record under 35 U.S.C. 112(a) and (b). Therefore the rejection of record is hereby withdrawn.
This application is now in condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wendy Arminio whose phone number is 571-270-0221. The examiner can normally be reached on Monday to Thursday and alternate Fridays, 9:00 am to 6:00 pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WENDY L ARMINIO/Primary Examiner, Art Unit 2921